Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 7,1991 (People v Johnson, 176 AD2d 756 [1991]), affirming two judgments of the Supreme Court, Queens County, both rendered May 4, 1989.
Ordered that the application is denied.
*561The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Santucci, J.P., H. Miller, Skelos and Fisher, JJ., concur.